Title: To George Washington from Samuel Phillips, Jr., 18 March 1783
From: Phillips, Samuel, Jr.
To: Washington, George


                        Sir,
                            Commonwealth of Massachusetts Boston March 18th 1783
                        
                        Your Excellency’s Letter of the 22d of February has been laid before the General Court, with a strict Caution
                            of Secrecy, which particular parts of it required.
                        It is possible you may not have been acquainted with the pretensions of the British Ministry to hold this
                            Territory, founded as they Suggest, on the terms of the Royal Charter, under which the People of this Commonwealth held
                            their Territory, previously to this happy Revolution.
                        It is therein provided specially in the following Words, "Nevertheless, and it is our Royal Will and
                            Pleasure, that no Grant or Grants of any Lands, lying or extending from the River Sagadahoc to the Gulph of St Lawrence
                            and Canada River, and to the main sea Northward & Eastward, to be made or pass’d by the Governor and General
                            Assembly of our said Province, be of any Force, Validity or Effect, until We, our Heirs or Successors shall have signified
                            our or their Approbation of the same." They have attempted to put such a Construction on these Words as may countenance
                            their Claim to this Territory, as being no part of the State of Massachusetts, although this Claim has been determined to
                            be without foundation, & the right of this State to be indisputable, by the opinion of a former Attorney and
                            Solicitor General of the King of Great Britain, on a reference of the question to them from the Board of Trade; and should
                            the Crown have the actual Possession of them, at the Conclusion of the War, the Uti possidetis,
                            so far as it respects them, may be urged in Favor of Great Britain, very greatly to the prejudice of this and the United
                            States. That it would be thus prejudicial, we think, can admit of no Doubt, when it is considered that, that part of our
                            Country has been the principal Source from which Great Britain has derived the Benefit of providing herself with Masts for
                            her Navy. A Benefit, so essential to the very Existence of a Nation situated as she is, would hardly be relinquished; and,
                            retained by us, would be equally important to the United States.
                        But whatever Construction may be given to the above mentioned Words of the Charter, we beg leave to acquaint
                            your Excellency, that it was an Object of the British Ministers, long before the present War, to erect all the Lands
                            belonging to this Commonwealth East of New Hampshire, into a distinct Province; principally, as it is conceived, with the
                            View of better securing Masts for their Navy. It is not improbable, that they may be still guided by the same Views, and
                            should the War be protracted, and the Post at Penobscot receive a considerable Reinforcement, it will be impossible for
                            the Inhabitants, without the Assistance of disciplin’d Troops,. to withstand their Incursions, and prevent their
                            establishing Posts in other Parts, so as to give them a plausible Pretension to claim at least the whole of the Eastern
                            County of Lincoln. It may perhaps be remark’d on these Suggestions "that the Confederation of the States and the Treaty
                            with France guarranty to each State all its Territory, and therefore no Peace can be concluded which will not secure to
                            Massachusetts the Territory mention’d", but if a Construction of the Charter can be pretended, to favor the Idea, that,
                                this is no part of the United States, an Attempt of the Enemy to retain it, must promise
                            better Success than the same Attempt on any other Quarter. The Enemy are sensible of this; and that they meant to avail
                            themselves of it, is evident, from the Preparations now actually making within their Lines at Penobscot. We are well
                            informed, that they are providing Frames of Blockhouses, Pickets and other portable Materials for the more speedy
                            Fortification of such Posts as they may take Possession of in the approaching Season. They are now, according to our best
                            Information Eleven hundred strong—disciplined Troops; and we have good reason to beleive they expect an additional Force
                            to arrive, as early as the movement of Troops by Water can be safely attempted.
                        A Force so considerable, supported by a Fleet on a Coast every where indented with fine Harbours &
                            Bays, and intersected with navigable Rivers, opposed by a feeble and inconstant Militia alone, must be almost
                            irresistible. Under the present Circumstances there is reason to fear that the People in that Part of the State, awed by
                            the Threats or seduced by the Arts of the Enemy, and, impatient under the heavy Expences which they bear in Common with
                            their fellow Citizens, will become disaffected to the Cause of their Country, and give the Enemy the Hopes of finally
                            succeeding in their Wishes to gain the full Possession of that Territory. Should it therefore be judged inexpedient to
                            attempt the Removal of the Enemy from Penobscot at present, for the Reasons mentioned by your Excellency, yet we cannot
                            forbear to submit to your further Consideration, our opinion of the great Importance of securing to the United States, the
                            possession of so valuable a Part of their Country; and in order thereto, the Necessity of a
                            Competant Number of disciplined Troops for its Defence. The peculiar Advantage before recited,
                            which the Enemy may derive from a Claim to this Territory, should they be able to Command it at the Time of treating for
                            Peace or at the Period when that Event shall take Place, and which would not apply to any other Part of the United States,
                            is, we conceive, a Reason why it should be attended to in preferrence to almost any other Object—We are so sensible of
                            this, that we are unitedly disposed to put forth our whole strength in its Support; But it must be our Apology for so
                            strongly importuning the Aid of your Excellency on this Occasion, that we find the State exhausted of every Resource
                            necessary for Defence, by its unequal Exertions in the Common Cause.
                        We have not the least Doubts of your Excellency’s ready Concurrence in any judicious Plan, which may
                            contribute to the Security of the exposed Extremities of our Commonwealth; and the Protection and safety of our Eastern
                            Frontiers, whose Utility, we are assured, is very deeply impressed upon you. We are persuaded that your Excellency’s Views
                            are impartial, and that you will give such Attention to the safety and security of that Part of the United States as, in
                            proportion to its Magnitude, you shall judge, the Object deserves. In the Name & by Order of the General Court We
                            are with every sentiment of Esteem & Regard you Excellency’s most Obedient and very humble Servants
                        
                            Saml Adams Presidt of the Senate
                            Tristram Dalton Speaker of the House of Representatives
                        
                    